Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 09/15/2021. Claims 1-4, 6-14, 19-20, and 24-25 are pending. Claims 21-23 withdrawn.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claim 21-23 directed to method for displaying non-elected without traverse on applicant on applicant response from 12/21/2020.  Accordingly, claims 21-23 have been cancelled.
Allowable Subject Matter

Claims 1-4, 6-14, 19-20, and 24-25 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1 and 24, the closest prior art is Oyama (US20200183183A1, cited on record), Cok (US20140110040A1, cited on record).
Oyama is related a compact image display apparatus capable of displaying a mid-air image . 
Regarding claim 1, Oayama teaches a display system (Figs. 1-4; see para. [0052], [0077-0099]) comprising: a first display unit having a first display surface, wherein  redirect the first light emitted from the first display unit along a viewing path toward a viewing location, and focus the first light at a first viewing plane positioned between the mirror array plate and the viewing location, and a reflector disposed on an opposite side of the mirror array plate with respect to a position of the first display surface of the first display unit, wherein the reflector is operable to reflect the second light emitted from the second display unit along the viewing path toward the viewing location, the second light appears to originate from a second viewing plane as seen from the viewing location, and the first viewing plane and the second viewing plane are parallel to each other and on opposite sides of the mirror array plate, as in claim 1.
Regarding claim 1, the prior art from Oyama taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an image display apparatus including the specific arrangement where “wherein the first light approaches the mirror array plate along the first path and moves away from the mirror array plate along the viewing path, the first light has at most a single encounter with the mirror array plate, and the viewing path has a different direction than the first path”, in combination with all other claimed limitations of claim 1.
 	Regarding claim 24, Oyama teaches a display system (Figs. 1-4; see para. [0052], [0077-0099]) comprising: a first display unit operable to emit a first light along a first light path; a second display unit operable to emit a second light; a mirror array plate positioned between the first display unit and the second display unit, wherein the mirror array plate is operable to redirect the first light along a viewing path toward a viewing location, and focus the first light at a first viewing plane positioned between the mirror array plate and the viewing location, and a reflector disposed on an opposite side of the mirror array plate with respect to a position of the first display surface of the first display unit, wherein the reflector is operable to reflect the second light along the viewing path toward the viewing location, the second light appears to originate from a second viewing plane as seen from the viewing location, and the first viewing plane and the second viewing plane are parallel to each other and on opposite sides of the mirror array plate, as in claim 24.
Regarding claim 24, the prior art from Oyama taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an image display apparatus including the specific arrangement where “wherein the first light approaches the mirror array plate along the first path and moves away from the mirror array plate along the viewing path, the first light has at most a single encounter with the mirror array plate, and the viewing path has a different direction than the first path”, in combination with all other claimed limitations of claim 24.



Cok is related to micro-louver structures in displays.
Regarding claim 1, Cok teaches the first display unit includes a micro-louver film disposed adjacent to the first display surface (see Fig. 8 and [0043]), and the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path (see Fig. 8, and [0044]), as in claim 1.
Regarding claim 1, the prior art from Cok taken either singly or in combination with any other prior art fails to anticipate or fairly suggest micro-louver structures in displays including the specific arrangement where “wherein the first light approaches the mirror array plate along the first path and moves away from the mirror array plate along the viewing path, the first light has at most a single encounter with the mirror array plate, and the viewing path has a different direction than the first path”, in combination with all other claimed limitations of claim 1.
Claims 2-4, 6-14, 19-20 are allowed due to their dependency on claim 1.
Claim 25 are allowed due to their dependency on claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393. The examiner can normally be reached Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        /MARIN PICHLER/Primary Examiner, Art Unit 2872